IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20209
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JORGE RAMIREZ-VILLA, also known as Jorge Luis Ramirez,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-357-ALL
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jorge Ramirez-Villa appeals his guilty-plea conviction for

illegal reentry after deportation in violation of 8 U.S.C.

§ 1326(a)(1) and (b)(2).    He argues that his prior felony

conviction is an element of the offense which should have been

alleged in the indictment.    Ramirez-Villa acknowledges that this

argument is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

states that he is raising this issue to preserve it for possible

Supreme Court review in view of the decision in Apprendi v. New


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20209
                                  -2-

Jersey, 530 U.S. 466 (2000).     Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).

     Ramirez-Villa also argues that the indictment was defective

in that it did not allege that he had any general intent to

reenter the United States.    Ramirez-Villa’s argument is

foreclosed by United States v. Berrios-Centeno, 250 F.3d 294, 298

(5th Cir.), cert. denied, 122 S. Ct. 288 (2001), in which this

court concluded that an indictment charging the defendant with

being “previously deported and removed” from the United States

and subsequently “found present in the United States

. . . without having obtained the consent of the Attorney General

. . . to apply for readmission into the United States”

sufficiently alleged the general intent element of § 1326.

Id. at 298-300 and n.4.   Because the language of Ramirez-Villa’s

indictment is identical to that in Berrios-Centeno, the

indictment sufficiently alleged the general intent element of the

offense.   See id. at 298-300.

     AFFIRMED.